Defendant in error has filed a motion herein to dismiss this proceeding, because the judgment against the plaintiffs in error in the court below has been settled and released. In support of its motion, it has filed a certified copy of the journal entry in the court below, showing, first, an assignment of the judgment; and, second, that the same has been satisfied *Page 759 
and released. The motion to dismiss has been served upon plaintiffs in error, who have made no response thereto.
It follows that the proceeding should be dismissed, because it presents only abstract or hypothetical questions for determination. Reece v. Chaney et al., 28 Okla. 501,114 P. 608.
TURNER, C. J., and DUNN and KANE, JJ., concur; WILLIAMS, J., not participating.